Citation Nr: 0800964	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured clavicle.

3.  Entitlement to a compensable rating for residuals of a 
fractured right thumb.

4.  Entitlement to a compensable rating for a muscle injury 
in the right upper extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
January 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's current 
cervical spine disability was either caused by or began 
during his military service.

2.  The evidence shows that the veteran has severe fatigue 
and moderate pain after six repetitive overhead motions.

3.  X-rays of the veteran's thumb show the presence of 
arthritis in multiple joints.

4.  The evidence fails to show that the veteran's bicep 
injury caused a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability.



CONCLUSIONS OF LAW

1.  Criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Criteria for a 20 percent rating for residuals of a 
fractured clavicle have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5201, 5203 (2007).

3.  Criteria for a 10 percent rating for arthritis of the 
right thumb have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5010, 5228 (2007).

4.  Criteria for a compensable rating for a muscle injury in 
the right upper extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, DC 5305 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified before the Board in October 2007 that 
during his first week in service he was playing tackle 
football on the beach and was tackled in such a way that his 
clavicle was broken.  The veteran believes that this accident 
also caused an injury to his neck, as three piled on top of 
him, driving his head into the sand.  The veteran stated that 
his neck continued to bother him for the remainder of his 
time in service, but he declined to go to sick call for fear 
of being classified as a malingerer.  Following service, the 
veteran testified that he first got treatment for his neck in 
1988, but it did not become a serious problem until about 
1990 when he reportedly began complaining about muscle spasms 
and neck stiffness (although the veteran indicated later in 
testimony that his neck had become problematic in the late 
1990s or 2000).

Service medical records are silent for any complaints of 
cervical spine pain; and his separation physical found his 
spine to be normal.

Following service, the veteran's claims file is void of any 
neck related complaints or treatment for many years.  In 
April 1983, a VA treatment record (which was addressing 
complaints of clavicular pain) found that the veteran had 
full range of motion in his cervical spine without tenderness 
or spasm.  Only in April 1985, more than twenty years after 
the veteran was discharged from service, did a cervical spine 
disability get detected when x-rays showed local degenerative 
changes at the C5-6 joint. 

A neurosurgery consult in October 2002 noted that the veteran 
held his neck and right shoulder in a very stiff position and 
avoided moving it.  X-rays and an MRI showed degenerative 
disc disease primarily at C5-6.  The veteran reported having 
a history of neck pain since his injury in the 1960s, and was 
noted to have decreased range of motion in his cervical 
spine.  An impression of chronic neck pain with muscle spasm 
was rendered.  A treatment record from October 2005 shows 
that the veteran had full range of motion in his neck with 
only mild pain.

While the veteran believes that his cervical spine disability 
was caused by the sports accident that resulted in a 
fractured clavicle, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran's opinion is 
insufficient to provide the requisite nexus between his 
cervical spine disability and an event in service.  

The evidence currently shows the presence of degenerative 
arthritis in the veteran's cervical spine; however, the first 
time arthritis was shown was roughly 20 years after the 
veteran's time in service, after the veteran had worked for 
many years doing physical labor as a carpenter.  Furthermore, 
the veteran's claims file is void of a medical opinion of 
record linking his cervical spine arthritis to his time in 
service.  As such, the preponderance of evidence is against 
the veteran's claim, and the criteria for service connection 
have therefore not been met.  Accordingly, the veteran's 
claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Residuals of a fractured clavicle 

The veteran's right shoulder disability (residuals of a 
fractured clavicle) is currently rated at 10 percent under 
38 C.F.R. § 4.71a DC 5203 for impairment of either the 
clavicle or scapula.  A 10 percent rating is assigned when 
there is either malunion of the clavicle, or nonunion of the 
clavicle without loose movement.  A 20 percent rating is 
assigned when there is nonunion of the clavicle with loose 
movement, or when there is dislocation of the clavicle.

Alternatively, a rating in excess of 10 percent could be 
assigned based on limitation of motion of the arm under 
38 C.F.R. § 4.71a, DC 5201.  Under this criterion, a 20 
percent rating is assigned when the range of motion of the 
dominant arm is limited to shoulder level; while a 30 percent 
rating is assigned when the range of motion of the dominant 
arm is limited to midway between the side and shoulder level.

A September 2002 treatment record noted that the veteran had 
normal range of motion in his right shoulder with some 
wincing of pain during the examination.

The veteran underwent a VA examination in December 2002 at 
which the veteran complained that he had deep shoulder pain 
with frequent muscle spasm that was associated with use of 
hand tools, overhead reach, lifting and stretching.  The 
veteran had flexion on the right to 120 degrees, abduction to 
95 degrees, external rotation to 75 degrees, and internal 
rotation to 90 degrees.  X-rays of the right shoulder from 
October 2002 showed no significant abnormality, but x-rays 
from December 2002 revealed cystic changes to the distal 
acromion, consistent with prior surgery.

X-rays of the right shoulder in March 2003 showed metallic 
artifact in the region of the acromion, but all ligaments and 
tendons were intact.

At a VA examination in March 2007, the veteran indicated that 
he had no changes in his shoulder since his last VA 
examination in December 2002, and he did not feel he was more 
limited in his activities than he was at that time.  The 
veteran had a well-healed shoulder scar.  The veteran's right 
clavicle was more prominent than his left, but there was no 
tenderness along the bony prominence.  The veteran had active 
range of motion in his right shoulder of 138 degrees of 
forward flexion, and 120 degrees of abduction, 80 degrees of 
external rotation and 90 degrees of internal rotation.  
Nevertheless, the examiner indicated that the veteran had 
moderate pain and severe fatigue after six repetitive motions 
(the veteran had been asked to do 10) of overhead reach.  The 
veteran had 5/5 strength testing in all rotator cuff 
movements, although he had only 4/5 strength in the anterior 
deltoid with resisted forward flexion.  X-rays showed no bony 
or joint abnormality in the right shoulder and/or elbow.  

The veteran was diagnosed with a right clavicle fracture, 
healed, with later decompression acromioplasty with 
subsequent chronic impingement syndrome.  The examiner 
indicated that having reviewed the veteran's December 2002 VA 
examination report, he was of the opinion as an orthopedic 
surgeon that the veteran's right upper extremity symptoms and 
limitations had not increased in severity in the past five 
years.

The VA treatment records and examination reports fail to show 
evidence of either nonunion of the clavicle with loose 
movement, or dislocation of the clavicle.  As such, a rating 
in excess of 10 percent is not available based on DC 5203.

With regard to DC 5201, the veteran had abduction to only 95 
degrees at his VA examination in 2002 which roughly 
approximates shoulder level.  The examiner also noted that 
the veteran had a painful arc of motion on forward flexion 
and abduction beyond 80 degrees.  Furthermore, the veteran 
reported that he was having deep shoulder pain daily with 
frequent muscle spasm, which was triggered by, among other 
things, overhead reach.  As such, the evidence at this 
examination shows that the veteran's right shoulder was 
limited to approximately shoulder level.  This finding is 
further supported by the veteran's VA examination in 2007.  
While the examination showed improved range of motion in the 
veteran's shoulder from what was seen in 2002, the examiner 
found that the veteran had moderate pain and severe fatigue 
after just six overhead repetitions, and the veteran was 
presumably unable to finish the set of ten as requested.  
Thus, while the veteran had active abduction to 120 degrees, 
when considering whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, the 
Board concludes that the veteran continued to show effective 
range of motion only to shoulder level.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, a 20 percent rating 
is granted.

The evidence fails to show that the range of motion of the 
veteran's right shoulder is more restricted than shoulder 
level, as he had 138 degrees of forward flexion and 120 
degrees of abduction at his most recent VA examination, and 
the limiting factor was overhead motion.  As overhead motion 
impacts motion above shoulder level, a rating for limitation 
of motion to between side and shoulder level is not 
warranted. As such, a rating in excess of 20 percent is 
denied.

Residuals of a fractured right thumb 

The veteran's right thumb is currently rated as 
noncompensable under 38 C.F.R. § 4.71a DC 5228 for limitation 
of motion of the thumb.  A noncompensable rating is assigned 
when there is a gap of less than one inch (2.5 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is assigned when 
there is a gap of one to two inches (2.5 to 5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 20 percent rating is assigned when 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

The veteran testified that he had tenderness throughout his 
right thumb, and it hurt when he grasped things.  The 
veteran's representative added that the veteran had a 
deformed nail and arthritis in his thumb.

While the veteran has pain in his right thumb, the evidence 
fails to show that a compensable rating is warranted under DC 
5228.  At a VA examination in December 2002, the veteran had 
intact fist forming with no flexion lag on fingertip flexion 
to the median transverse crease of the palms.  Pinch and 
opposition of the thumb to index and thumb to little finger 
were intact bilaterally, but decreased on the right.  
Similarly, at a VA examination in March 2007, the veteran 
indicated that he had no changes in his hand pain since his 
last VA examination in December 2002.  Nevertheless, there 
was diffuse osteoarthritis changes involving all the MP and 
IP joints, with the most significant changes involving the 
thumb, and the thumbnail was deformed.  There also was 
tenderness to palpation, but the veteran was able to 
completely oppose his thumb to each fingertip and he attained 
full flexion of all fingers when making a fist.  The veteran 
did not demonstrate any abnormal pain, fatigue, 
incoordination or weakness with repetitive MP and IP flexion.  

Treatment records fail to show that the veteran's right thumb 
was more restricted than what was shown on his VA 
examinations, and thus, because the veteran was able to touch 
his thumb to each finger at both his VA examinations, the 
criteria for a compensable rating under DC 5228 have not been 
met.

It must be observed, however, that the rating criteria also 
provides that when degenerative arthritis (hypertrophic or 
osteoarthritis) is established by x-ray findings, it will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is assigned when there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; while a 10 percent rating is assigned when x-
ray evidence shows of involvement of 2 or more major joints 
or 2 or more minor joint groups.

The rating criteria provides that for the purpose of rating 
disability due to arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

X-rays taken at both the 2002 and 2007 VA examinations show 
the presence of arthritis in multiple joints in the veteran's 
thumb.  For example, x-rays of the right thumb in 2002 showed 
osteoarthritic changes, primarily to the thumb MP and CMC 
joints.  X-rays of the right hand in 2007 showed mild 
degenerative joint disease in the veteran's right hand, 
primarily involving his thumb.
 
While the thumb is not a major joint, it is a collection of 
minor joints for the purposes of 38 C.F.R. § 4.45.  In 2007, 
an examination of the thumb revealed diffuse osteoarthritis 
changes involving all the MP and IP joints, with the most 
significant changes involving the thumb.

The evidence also show the presence of some limitation of 
thumb motion, as the examiner in 2002 noted that pinch and 
opposition of the thumb to index and thumb to little finger 
were intact, but decreased on the right.  

As such, because x-rays show the presence of arthritis in 
multiple joints in the veteran's right thumb, the veteran 
credibly testified regarding pain in his thumb, and the 
examination in 2002 objectively showed decreased opposition 
of the thumb to index and thumb to little finger, the 
criteria for a 10 percent rating have been met; and the 
veteran's claim is therefore granted to this extent.

Muscle injury in the right upper extremity

Muscle wounds involving the bicep muscle are evaluated under 
DC 5305 for Muscle Group V.  Under this rating code, 0, 10, 
30, and 40 percent ratings are assigned, depending on whether 
the muscle injury to the dominant side is slight, moderate, 
moderately-severe, or severe respectively.  The veteran 
currently receives a noncompensable rating for a slight 
muscle injury.

In this case, it appears that the veteran is right handed, 
although he may write left handed (as shown by VA treatment 
records in 1981 and 1991).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56.  

A slight disability of the muscles anticipates a simple 
muscle wound without debridement or infection.  The service 
department records should show a record of superficial wound 
with brief treatment and return to duty; healing with good 
functional results; and no cardinal signs or symptoms of 
muscle disability.  The objective findings should include a 
minimal scar, with no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue. 38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles anticipates a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
records or other evidence of in-service treatment for the 
wound should show a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
(particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles).  The objective findings should include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, there should also be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

The veteran testified that there was a clear difference 
between his arms, as the left arm was much stronger.  The 
veteran indicated that he had arm pain that radiated from his 
shoulder to his hand.  The veteran also indicated that he 
mostly had pain and tenderness in his right bicep and also in 
the deltoid.   

The veteran underwent a VA examination in December 2002 at 
which the examiner indicated that an examination of the upper 
arms showed an obvious rupture of the right biceps with 
tenderness diffusely to the anterior biceps.  The veteran had 
full range of motion in his right elbow, demonstrating motion 
at the right elbow from 0-145 degrees, with pronation to 90 
and supination to 85 degrees.  The examiner diagnosed the 
veteran with a rupture of the right distal biceps, but 
indicated that there was no objective evidence of significant 
muscle weakness in the right upper extremity.

At a VA examination in March 2007, the veteran indicated that 
he had no changes in his elbow since his last VA examination 
in December 2002, and he did not feel he was more limited in 
his activities than he was at that time.  The examiner 
indicated that an examination of the upper arm and elbow 
revealed an obvious rupture of the biceps tendon.  The 
veteran's elbow was not swollen erythematous or tender to 
palpation.  Range of motion of the elbow was 0 to 126 
degrees.  Pronation of the forearm and supination were both 
to 80 degrees.  The veteran complained of pain with elbow 
flexion that was above 130 degrees, and the veteran's elbow 
was stable to varus and valgus stress.  The veteran reported 
significant fatigue and mild pain with 10 repetitive elbow 
flexion maneuvers.  However, the veteran had 5/5 strength.   
The examiner diagnosed the veteran with a right distal biceps 
tendon rupture, but opined that the veteran's right upper 
extremity symptoms and limitations had not increased in 
severity in the past five years.

Treatment records fail to show that the veteran's bicep 
injury is more severe than it is currently rated.

While the veteran has complained about his right bicep 
injury, his service department records fail to show a record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability.  The veteran served for 
several years in service following his bicep injury, and his 
service medical records are void of either frequent 
complaints regarding his bicep, or any medical profiles on 
account of his bicep injury.  His upper extremities were also 
found to be normal at his separation physical.  Following 
service, the veteran has worked as a carpenter for many 
years.  

The veteran testified that his right bicep injury is more 
severe than it is currently rated, but the objective medical 
evidence fails to support his contention.  The veteran's 2002 
examination showed that he had normal range of motion in his 
elbow, and only slightly reduced motion at his examination in 
2007.  It was also noted in 2007 that the veteran's elbow was 
stable to varus and valgus stress.  Furthermore, at the 
veteran's 2002 examination, the examiner indicated that there 
was no objective evidence of significant muscle weakness in 
the right upper extremity; and, at his most recent 
examination, the veteran had 5/5 strength in his right arm.  
While the right bicep muscle is noticeably different than the 
left bicep, the objective medical evidence fails to show that 
this has caused a decrease in function that would warrant a 
moderate muscle disability rating.

As such, the veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in August 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  The veteran was also informed of how 
disability ratings and effective dates were calculated in a 
March 2006 letter.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a cervical spine disability is denied.

A 20 percent rating for residuals of a fractured clavicle is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 10 percent rating for arthritis of the right thumb is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A compensable rating for a muscle injury in the right upper 
extremity is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


